DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.
 
Response to Amendment
Claims 1, 5, 9-10, 12, 16 and 20 have been amended.
Claims 8 and 15 were previously canceled.
Claim 11 has been canceled.
Claims 1-7, 9-10, 12-14 and 16-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




Applicant argues, regarding the rejection of the pending claims as being unpatentable over U.S. Patent Publication No. 20160247113 A1 “Rademaker” in 

Examiner’s Statement of Reasons for Allowance





Best U.S. References:   Rademaker, US Patent Application Publication 2016/0247113 A1 in combination with Burry et al., US Patent Application Publication 2013/0204719 A1 (“Burry”) teach a system and method for servicing curb-side deliveries.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The Examiner is in agreement with Applicant’s argument that Rademaker and Burry fail to teach or suggest that the “arrival time” is calculated “at continuous intervals based on real-time information” and that the processor is also configured to “send an order receipt” and “receive a departure message … confirm[ing] … the item order.”   Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.
.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.